Citation Nr: 0837574	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition to include sinusitis and allergic rhinitis.

2.  Entitlement to service connection for a skin disorder to 
include multiple lipomas, including as the result of exposure 
to the herbicide Agent Orange.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to February 8, 2006.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss from February 8, 2006.

5.  Entitlement to an evaluation for bilateral hearing loss 
greater than 10 percent from February 8, 2006.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July 2004 and May 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In the July 2004 rating 
decision, service connection for sinusitis and allergic 
rhinitis; multiple lipomas of the chest, abdomen, back and 
arms; bilateral hearing loss and tinnitus were denied.  In 
the May 2005 rating decision, service connection for 
bilateral hearing loss and tinnitus was granted, and 
evaluated as zero percent and 10 percent disabling, 
respectively, effective February 6, 2004.

In a March 2008 rating decision, the RO granted a 10 percent 
evaluation for bilateral hearing loss, effective March 1, 
2008.  However, as this increased rating does not constitute 
a full grant of all benefits possible, and as the veteran has 
not withdrawn his claim, the issue concerning entitlement for 
an initial higher evaluation for bilateral hearing loss 
remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The issues have been recharacterized on the title page to 
comport to the evidence of record.

VA and private medical evidence reflect that the veteran has 
been diagnosed with several skin disorders and respiratory 
conditions, including lesions, a rash, onychomycosis of the 
feet, and fatty lipomas; and bronchitis, allergic rhinitis, 
and sinusitis.  These issues have thus been recharacterized 
as described on the front page to this decision to comport to 
the evidence of record.

The issues of service connection for a skin condition to 
include multiple lipomas and a respiratory condition to 
include sinusitis and allergic rhinitis addressed in the 
REMAND portion of the decision below are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 8, 2006, the veteran's bilateral 
hearing loss measures Level I in the right ear and Level I in 
the left ear at their most impaired.

2.  Beginning February 8, 2006, the veteran's bilateral 
hearing loss measures Level II in the right ear and Level V 
in the left ear at their most impaired.

3.  At no time since February 8, 2006 has the veteran's 
bilateral hearing loss been greater than Level II in the 
right ear and Level V in the left ear.


CONCLUSIONS OF LAW

1.  Prior to February 8, 2006, the criteria for a compensable 
evaluation for bilateral hearing loss are not met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  Beginning February 8, 2006, the criteria for a 10 
percent, and no greater, evaluation for bilateral hearing 
loss are met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 
6100 (2008).

3.  Since February 8, 2006, the criteria for an evaluation 
greater than 10 percent for bilateral hearing loss are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for service connection for bilateral hearing 
loss was granted in the May 2005 rating decision appealed, 
and the current appeal arises from the veteran's disagreement 
with the evaluation originally assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, 22 Vet. App. 128 (2008); See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

II.  Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for bilateral hearing loss was granted in 
a rating decision dated in May 2005. The disability was 
evaluated as noncompensable, effective in February 2004.  The 
veteran appealed the evaluation assigned.

In a March 2008 rating decision, the RO increased the 
evaluation to 10 percent, effective March 1, 2008.  The 
record thus presents two time periods for consideration-that 
prior to March 1, 2008 and that beginning March 1, 2008.

The 10 percent evaluation has been confirmed and continued to 
the present.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85.

The noncompensable and 10 percent evaluations for bilateral 
hearing loss were assigned under Diagnostic Code 6100.  Under 
the rating criteria, the basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination testing (Maryland CNC) together with 
the average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz. These test results are entered into a table of 
the rating schedule (Table VI) to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table (Table VII) of the rating schedule 
to determine the percentage disability rating. 38 C.F.R. § 
4.85.

Where pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be determined 
using either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).

The record contains VA audiological examination reports dated 
in November 2004, February 2006, and March 2008.  These 
examination reports show findings in pure tone measurements 
as follows:


HERTZ
November 
2004
1000
2000
3000
4000
RIGHT
10
50
65
65
LEFT
10
55
65
70

Average pure tone threshold was calculated at 48 dB in the 
right ear and 50 dB in the left ear with CNC Maryland speech 
test results of 94 percent speech discrimination in the right 
ear and 96 percent of the left ear.  




HERTZ
February 
2006
1000
2000
3000
4000
RIGHT
15
65
75
70
LEFT
15
75
75
70

Average pure tone threshold was calculated at 56 dB of the 
right ear and 59 dB in the left ear.  Speech discrimination 
was measured at various points and was reported to be 92 
percent at 65 dB, 90 percent at 70 dB and 88 percent at 75 dB 
in the right ear and 88 percent at 70 dB, 80 percent at 75 dB 
and 84 percent at 80 dB in the left ear.  Construing the 
evidence in the light most favorable to the veteran, the 
lowest measures will be used in calculating the level of the 
veteran's hearing loss.


HERTZ
March 
2008
1000
2000
3000
4000
RIGHT
15
65
75
70
LEFT
20
75
75
75

Average pure tone threshold was calculated at 56 dB of the 
right ear and 61 dB in the left ear with speech 
discrimination at 90 percent on the right and 88 percent on 
the left.  

Using Table VI, these findings reflect Level I in the right 
ear and left ear in November 2004; Level II in the right ear 
and Level III in the left ear in February 2006; and Level II 
in the right ear and Level III in the left ear in March 2008.  

However, audiometric findings fall within 38 C.F.R. § 4.86(b) 
in February 2006 and March 2008, as the pure tone thresholds 
measure 15 and 20 in the left ear, respectively, at 1000 
Hertz, and 75 in the left ear at 2000 Hertz.  Thus, findings 
for the left ear in February 2006 and March 2008 under Table 
VIa reflect Level V in February 2006 and March 2008, which is 
the greater level of hearing loss.

Under the criteria, these findings of hearing impairment for 
bilateral hearing loss warrant a 10 percent evaluation 
beginning February 8, 2006, the date of the first VA 
examination finding Level II hearing loss in the right ear 
and Level V hearing loss in the left ear. Prior to this, the 
medical evidence reflects findings of Level I hearing loss in 
the right ear and Level I hearing loss in the left ear under 
the provisions of both 38 C.F.R. § 4.85 and 4.86. 

A compensable evaluation is not warranted prior to February 
8, 2006.  An evaluation of 10 percent, and no greater, is 
warranted effective February 8, 2006.  An evaluation greater 
than 10 percent is not warranted at any time.  See 38 C.F.R. 
§§ 4.85, 4.86.

The veteran avers that his hearing is worse than initially 
evaluated, and the medical evidence supports this contention 
in part, as discussed above.  However, evaluations for 
hearing loss are governed by the mechanical application of 
the rating schedule to the numeric results of audiometric 
testing. As has been explained, the audiometric findings in 
this case equate to a noncompensable evaluation prior to 
February 8, 2006, and a 10 percent evaluation beginning 
February 8, 2006 under the criteria.  See Lendenman, supra.

The veteran is competent to report his symptoms and 
complaints. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
However, he is not competent to offer a medical opinion as to 
extent of his hearing loss as he is not a medical 
professional with the required expertise to do so. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations in the present case other than those that have 
already been assigned.  See Fenderson v. West,  12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to February 8, 2006, is denied.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss from February 8, 2006, is granted.

Entitlement to an evaluation for bilateral hearing loss 
greater than 10 percent from February 8, 2006, is denied.  


REMAND

The veteran seeks service connection for a skin disorder to 
include multiple lipomas, including as the result of exposure 
to the herbicide Agent Orange, and for a respiratory disorder 
to include sinusitis and allergic rhinitis.

VA and private medical treatment records shows that the 
veteran has been treated for various skin conditions, to 
include a rash, multiple lesions, multiple fatty lipomas, and 
onychomycosis of both feet.  These records also show that the 
veteran has complained of wheezing and shortness of breath, 
and was diagnosed with bronchitis and sinusitis in 1998, and 
with allergies in 2002.

VA treatment records reflect that the veteran has a history 
of lipomas from 1972 and of sinusitis since 1970-shortly 
after his discharge from active service.  It is not clear 
whether this is based on the history reported by the veteran 
or an opinion formed after review of the treatment records 
and the service medical records.

Service personnel records show that the veteran served in 
Vietnam from May 1967 to May 1968.  

Service medical records show that the veteran complained of 
respiratory problems during active service.  He was treated 
for congestion, and upper respiratory infections.  He was 
assessed with pharyngitis, tracheitis, and tonsillitis during 
his service.  His reports of medical history and examination 
at discharge show complaints of sinus problems, shortness of 
breath, pain in the chest.  He was diagnosed with asthma.  

The veteran identified private treatment records that could 
have established continuity of the veteran's claimed skin and 
respiratory conditions.  However, attempts to obtain these 
records were unsuccessful.  The record does not show that the 
veteran was informed of the unsuccessful attempts so that he 
could attempt to obtain the records on his own, or that he 
was informed that he could submit other evidence, such as lay 
statements, to substantiate the continuity of his symptoms 
from discharge from active service to the present.

The veteran should be accorded VA examination to determine 
the nature, extent, and etiology of his manifested skin and 
respiratory conditions.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all appropriate VCAA 
notification is provided the veteran.  In 
particular, notify him that he may submit 
lay statements of individuals who may 
have observed him to exhibit symptoms of 
his claimed skin and respiratory 
conditions from his discharge from active 
service to the present to substantiate 
continuity of his claimed conditions.  

2.  Ensure that all identified private 
and VA medical treatment records are 
obtained. Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.

3.  Schedule the veteran for medical 
examination by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of his claimed skin 
and respiratory conditions.  All 
indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand must be provided to 
the examiners in conjunction with the 
examinations.

The examiner should provide opinions as 
to:  

a)  whether it is at least as likely 
as not that any diagnosed skin 
condition, to include multiple 
lipomas, had its onset during the 
veteran's active service or, in the 
alternative, is in any way related 
to his active service, to include 
exposure to the herbicide Agent 
Orange.

b)  whether it is at least as likely 
as not that any diagnosed 
respiratory disorder, to include 
sinusitis and allergic rhinitis, had 
its onset during the veteran's 
active service or, in the 
alternative, is in any way related 
to his active service.

All opinions expressed must be supported 
by complete rationale.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a skin condition to include multiple 
lipomas, including as the result of 
exposure to herbicide Agent Orange, and 
for a respiratory disorder to include 
sinusitis and allergic rhinitis, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


